Citation Nr: 1125441	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-48 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether a 40 percent schedular rating for low back strain with referred pain in the left lower extremity was properly reduced to 10 percent, effective October 26, 2004.

Entitlement to an increased rating for low back strain, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The December 2009 rating decision, in response to an August 2009 request for a higher evaluation for a low back disability, reduced the Veteran's schedular rating for low back strain with referred pain in the left lower extremity from 40 percent to 10 percent, effective October 26, 2004.

In June 2010, the Veteran again requested an increased evaluation for his low back disability.  In a July 2010 rating decision, the RO declined to increase the rating for low back strain with referred pain in the left lower extremity and continued the 10 percent evaluation.  While the Veteran perfected an appeal as to the July 2010 determination, the Board finds that the Veteran's earlier request for an increased rating (which the RO responded to by decreasing his percentage) remains open, which may ultimately have significance with respect to the assignment of effective dates.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Again, the Veteran was originally service-connected for low back strain, evaluated as 10 percent disabling, effective October 26, 2004.  In a September 2006 rating decision, that evaluation was increased to 40 percent, effective December 8, 2005.  In December 2006, the Veteran filed a claim for an increased evaluation.  That claim was denied in an April 2007 rating decision.  The Veteran filed another claim for an increased evaluation in August 2009.  In conjunction with that claim, the Veteran underwent a VA medical examination in September 2009.  That examination revealed significantly improved range of motion and so, in a September 2009 rating decision, the RO proposed the reduction of the Veteran's low back strain evaluation. The RO then reduced the evaluation for the low back strain in the December 2009 rating decision at issue.  The Veteran filed a notice of disagreement with this reduction in a January 2010 letter.

In June 2010 the Veteran filed a claim for increased evaluation for his low back strain and submitted additional medical evidence.  The RO issued an unfavorable rating decision on this issue in July 2010.  The Veteran perfected an appeal on this issue and the claim was certified to the Board.

As alluded to above, the December 2009 rating decision is found to be the active rating on appeal as to both the issue of increase and the propriety of the reduction.  However, no statement of the case subsequent to the December 2009 rating action addresses the reduction component of the claim.  Thus, the RO must issue such statement of the case to enable the Veteran the opportunity to perfect an appeal with respect to the propriety of the rating reduction, as distinct from the more general question of entitlement to a higher evaluation.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Insofar as the propriety of the reduction and subsequent claim for increased rating overlap, a decision of the latter claim is deferred until a final decision is made on the reduction claim.  Moreover, the Board notes that the last examination on the low back was conducted in September 2009.  Additional clinical records date through May 2010.  However, in a December 2010 statement, the Veteran indicated that his low back disability had worsened.  Specifically, he was experiencing more pain and stiffness.  Accordingly, another examination should be afforded to determine the present level of severity of the disability on appeal.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have a VA examination to determine the severity of his low back disability.  All appropriate testing should be conducted, including range of motion testing.  The examiner should indicate whether range of motion is additionally limited by factors such as pain, weakness, fatigability, and incoordination.  Moreover, any additional loss of motion with repetitive movement should be indicated and expressed in degrees (denoting amount of lost motion).  The examiner should also note whether the Veteran has experienced incapacitating episodes required physician-prescribed bed rest in the past 12 months.  If so, the number of episodes and total amount of time involved should be noted.  Additionally, appropriate neurologic testing should be undertaken and any neurologic findings attributable to the service-connected low back disability should be noted.

2.  Following the above, take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the December 2009 rating decision that reduced the disability evaluation for low back strain with referred pain in the left lower extremity.  Such document should contain all appropriate regulations pertaining to rating reductions.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal from that determination.

3.  If an appeal on the issue of the propriety of the reduction is perfected, then return the claims file to the Board for further appellate consideration of both issues, as appropriate.

4.  If an appeal is not perfected with regard to the reduction claim, still return the claims file to the Board for further appellate consideration of the just increased rating claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

